


110 HCON 399 IH: Honoring and recognizing Howard E. LeFevre

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 399
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Tiberi submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Honoring and recognizing Howard E. LeFevre
		  for his lifetime of accomplishments.
	
	
		Whereas Howard E. LeFevre was born May 31, 1907, in
			 Ashland, Ohio, to the late Harry E. and Ellen LeFevre, nee Boren;
		Whereas Howard E. LeFevre graduated from The Ohio State
			 University in 1929 with a degree architectural engineering;
		Whereas in 1946, Howard E. LeFevre founded B&L Motor
			 Freight in Columbus, and moved the company to Newark, Ohio, the next
			 year;
		Whereas his company is now known as Truck One;
		Whereas Howard E. LeFevre was an active member of the
			 Newark Chamber of Commerce;
		Whereas Howard E. LeFevre was the major strength behind
			 the establishment, development, and success of The Ohio State University
			 regional campus at Newark;
		Whereas Howard E. LeFevre established the Howard E.
			 LeFevre 1929 Fellowship at the Austin E. Knowlton School of
			 Architecture;
		Whereas Howard E. LeFevre founded the Institute of
			 Industrial Technology in Newark, a museum dedicated to Licking County’s
			 manufacturing history;
		Whereas Howard E. Lefevre has been the recipient of The
			 Ohio State University’s most prestigious awards, being honored with the Alumni
			 Centennial Award in 1970, the Distinguished Service Award in 1976, the Ralph
			 Davenport Mershon Award in 1986, and the Everett D. Reese Medal in 1999;
		Whereas Howard E. LeFevre was named Newark, Ohio’s Man of
			 the Century;
		Whereas Howard E. LeFevre’s family includes his daughter
			 and son-in-law Ann and Dick Fryman of Granville, Ohio; their children, David
			 Fryman of Nashport, Ohio, Amy and Mike Grim of Chillicothe, Ohio, and Libby and
			 Luis Aguirre of Columbus, Ohio; his son, the late Jack Lefevre and
			 daughter-in-law Sue LeFevre of Newark, Ohio; their children, Catherine and Al
			 Cattabiani of Dobbs Ferry, New York, Susan and Phillip Casby of Newark, Ohio,
			 and Tom and Kelly LeFevre of Newark, Ohio; his great-grandchildren, Jack,
			 Theresa, Josh, Jessica, Jonathan, Kaitlyn, Andrew, David, Elizabeth, and
			 Cristian; and sister-in-law Virginia LeFevre of Peachtree City, Georgia;
			 and
		Whereas Howard E. LeFevre’s family also includes his best
			 friend Charlotte Pressler of Newark, Ohio, and special friend of the family Jan
			 Kirkendall of Newark, Ohio: Now, therefore, be it
		
	
		That Congress honors and recognizes
			 Howard E. LeFevre for his lifetime of accomplishments.
		
